Determination of the respondent Commissioner dated April 4, 1994, which, on remand, inter alia, adhered to its determination dated February 2, 1993 authorizing respondent Ruppert Housing, Inc. to proceed with eviction proceedings against petitioner, unanimously confirmed, the petition denied and the CPLR article 78 proceeding (transferred to this Court by order of the Supreme Court, New York County [Stanley Parness, J.], entered on or about June 7, 1994), is dismissed, without costs.
*579The Hearing Officer’s conclusion that there was no reason to believe that petitioner’s conduct in the future would improve was neither arbitrary nor capricious, and had a rational basis. The evidence demonstrates that, among other things, petitioner has failed to consistently medicate himself with the prescribed drug, Clozapine; the drug has not been very successful with respect to petitioner; and, petitioner continues to be prone to act out his hostility and distrust.
Petitioner’s claim that he was discriminated against because of his mental disability in violation of the Fair Housing Act is unfounded in light of petitioner’s continued threat to the safety of other individuals in the cooperative. (See, 42 USC § 3604 [fj [9].)
We have considered petitioner’s other arguments and have found them to be without merit. Concur—Sullivan, J. P., Ellerin, Kupferman and Williams, JJ.